Title: From Benjamin Franklin to William Gordon, 18 October 1779
From: Franklin, Benjamin
To: Gordon, William


Dear sirPassy, Oct. 18. 1779.
I received but the other day your favour of feby. 4. It has been round by the West Indies. The Letter it inclos’d for Mr. Parker is forwarded.
I forwarded to you lately a Letter from your friend Mr. Samuel Taber in Holland. Your mistaking his name and calling him Jonathan occasioned one of your Letters to wander and be opened before it got to his hands. I suppose you must know long before this time, that we have lost good Mr. Sowden.

The Account you gave of the Lucky arrival of Provisions at Boston, was very pleasing.— I beg you will continue to write me Intelligence of what happens in your publick affairs. All go well here, and I am with great Esteem. Revd. Sir Y. m. o. &c

Revd. M. Gordon.

